DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed October 14, 2020. Claims 1-14 are presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 16/555,650, filed 08/29/2019, now U.S. Patent # 10,864,930. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Objections
5.	Claims 10 is objected to because it includes the acronym (ARM) which is not defined in the claim or the specification and it is not enclosed within parentheses.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


7.	Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 10 recites “the first ARM Field Node”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the wheel”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-14 are rejected under 35 U.S.C 103 as being unpatentable over Mian et al, 2016/0320351, in view of Mian et al. US 2010/0161255, hereinafter referred to as Mian 1 and Mian 2, respectively.

Regarding claim 1, Mian 1 discloses a railcar acoustic monitoring system for determining defects of a passing train traveling on first and second rails of a railroad track, the first and second rails supported on a plurality of railroad ties comprising first and second railroad ties (See at least ¶ 37, “As seen in FIG. la, railroad wheel 10 is traveling down a set of rails 12, and travels over an isolated rail segment 14. Isolated segment 14 is connected to the remaining rails 12 by connecting devices 16 which prevent the rail segment 14 from moving with respect to rails 12 without strongly coupling the segment 14 and the rails 12…while rails 12 are supported
by standard ties 18, the rail segment 14 can be mounted on a vibration absorbing or isolating structure 20, e.g., embedded in standard fill 22”), the railcar acoustic monitoring system comprising: 
a first trackside frame assembly comprising: a first outer frame assembly comprising a first microphone assembly positioned on a first outer side of the first rail of the railroad track, the first microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”);
a second outer frame assembly comprising a second microphone assembly positioned on a second outer side of a second rail of the railroad track, the second microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”).
Mian 1 fails to explicitly discloses a first inner frame assembly comprising a first housing, a third microphone assembly oriented to receive acoustic signals emanating from the first rail, and a fourth microphone assembly oriented to receive acoustic signals associated with the passing train (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).
However, Mian 2 teaches a first inner frame assembly comprising a first housing, a third microphone assembly oriented to receive acoustic signals emanating from the first rail, and a fourth microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 116, “monitoring assembly 84 can be configured to be moved and positioned in any of various locations to monitor a machine 82A-82L. To this extent, monitoring assembly 84 includes a motive assembly, which is configured to move the monitoring assembly 84 along a set of rails 86A-86C, such that monitoring assembly 84 can be placed to monitor any of the machines 82A-82L…the acoustic sensor(s) can be located at a fixed location and/or a target area of the acoustic sensor(s) can be moved to adjust the area of focus. Additionally, monitoring assembly 84 can be mounted on a moving platform (e.g., an overhead platform), a crane, or the like, which passes over the location(s) of operating machine(s) to acquire acoustic data”), (See at least ¶ 115, “monitoring assembly 84 generates acoustic signal(s) that can be acquired by one or more directional acoustic sensors on monitoring assembly 84 and characterized and used for evaluation by a computer system and/or expert listener”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mian 1 and include a first inner frame assembly comprising a first housing, a third microphone assembly oriented to receive acoustic signals emanating from the first rail, and a fourth microphone assembly oriented to receive acoustic signals associated with the passing train as taught by Mian 2 because it would allow the system to monitor multiple tracks (Mian 2 ¶ 70).

Regarding claim 2, Mian 1 discloses the railcar acoustic monitoring system of claim 1, further comprising: a second trackside frame assembly comprising: 
a third outer frame assembly comprising a fifth microphone assembly positioned on the first outer side of the first rail of the railroad track, the fifth microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”); 
a fourth outer frame assembly comprising a sixth microphone assembly positioned on the second outer side of the second rail of the railroad track, the sixth microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”).
Mian 1 fails to explicitly discloses a second inner frame assembly comprising a second housing, a seventh microphone assembly oriented to receive acoustic signals emanating from the first rail, and an eighth microphone assembly oriented to receive acoustic signals associated with the passing train (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).
However, Mian 2 teaches a second inner frame assembly comprising a second housing, a seventh microphone assembly oriented to receive acoustic signals emanating from the first rail, and an eighth microphone assembly oriented to receive acoustic signals associated with the passing train (See at least ¶ 116, “monitoring assembly 84 can be configured to be moved and positioned in any of various locations to monitor a machine 82A-82L. To this extent, monitoring assembly 84 includes a motive assembly, which is configured to move the monitoring assembly 84 along a set of rails 86A-86C, such that monitoring assembly 84 can be placed to monitor any of the machines 82A-82L…the acoustic sensor(s) can be located at a fixed location and/or a target area of the acoustic sensor(s) can be moved to adjust the area of focus. Additionally, monitoring assembly 84 can be mounted on a moving platform (e.g., an overhead platform), a crane, or the like, which passes over the location(s) of operating machine(s) to acquire acoustic data”), (See at least ¶ 115, “monitoring assembly 84 generates acoustic signal(s) that can be acquired by one or more directional acoustic sensors on monitoring assembly 84 and characterized and used for evaluation by a computer system and/or expert listener”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mian 1 and include a second inner frame assembly comprising a second housing, a seventh microphone assembly oriented to receive acoustic signals emanating from the first rail, and an eighth microphone assembly oriented to receive acoustic signals associated with the passing train as taught by Mian 2 because it would allow the system to monitor multiple tracks (Mian 2 ¶ 70).

Regarding claim 3, Mian 1 discloses the railcar acoustic monitoring system of claim 2, wherein the first, second, fifth, and sixth microphone assemblies are positioned at a first height relative to a base of the first and second rails, and wherein the third, fourth, seventh, and eighth microphone assemblies are positioned at a second height relative to the base of the first and second rails, wherein the first height is greater than the second height (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”), (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).

Regarding claim 4, Mian 1 discloses the railcar acoustic monitoring system of claim 2, wherein a height of the first and second housings of the first and second inner frame assemblies, respectively, is less than a height of the first and second rails (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”), (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).


Regarding claim 5, Mian 1 discloses the railcar acoustic monitoring system of claim 2, wherein the first, second, third, and fourth microphone assemblies are positioned in a first plane that extends across the railroad tracks and vertically, and wherein the fifth, sixth, seventh, and eighth microphone assemblies are positioned in a second plane that extends across the railroad tracks and vertically, the first and second planes spaced apart from each other a distance (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”), (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).

Regarding claim 6, Mian 1 discloses the railcar acoustic monitoring system of claim 2, wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies each comprise at least one micro- electro mechanical systems (MEMS) microphone (See at least ¶ 51, “it is understood that other embodiments may use microphones ( depending on the frequency bands of interest), electromagnetic means of detecting vibration (EMAT, etc.), laser vibrometer, or any other method of sensing sound/vibration in the bands of interest.”), (See at least ¶ 84, “In these regions, data may be acquired using a microphone of some sort. For example, an embodiment can use a parabolic microphone to gather the resonance data…This permits the parabolic microphone to acquire longer usable sound samples which are less
noisy than a standard microphone. The microphone also can be set much farther back from the rail, protecting this portion of the system from damage.”).

Regarding claim 7, Mian 1 discloses the railcar acoustic monitoring system of claim 6, wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies each comprise two MEMS microphones (See at least ¶ 51, “it is understood that other embodiments may use microphones ( depending on the frequency bands of interest), electromagnetic means of detecting vibration (EMAT, etc.), laser vibrometer, or any other method of sensing sound/vibration in the bands of interest.”), (See at least ¶ 84, “In these regions, data may be acquired using a microphone of some sort. For example, an embodiment can use a parabolic microphone to gather the resonance data…This permits the parabolic microphone to acquire longer usable sound samples which are less noisy than a standard microphone. The microphone also can be set much farther back from the rail, protecting this portion of the system from damage.”).

Regarding claim 8, Mian 1 discloses the railcar acoustic monitoring system of claim 6.
Mian 1 fails to explicitly discloses wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies each comprise a speaker configured to emit a known waveform in order to test the functionality of the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies.
However, Mian 2 teaches wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies each comprise a speaker configured to emit a known waveform in order to test the functionality of the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies (See at least ¶ 62, “controlled test and matching environment, a series of sounds can be generated and recorded using the exemplar acoustic sensor. Subsequently, an acoustic sensor to be deployed as part of a system 10 (FIG. 1) can record the same series of sounds in the controlled test and matching environment”), (See at least ¶ 65, “a signal generation device (e.g., one or more loudspeakers coupled to an electronic signal generator or to a high-quality recording of a test signal pattern) can be placed opposite the acoustic sensor, within the directional area of the acoustic sensor. The system 10 can be placed in a test/calibration mode, in which the signal generation device is activated and generates a test signal pattern, which is acquired by the acoustic sensor(s ).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mian 1 and include wherein the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies each comprise a speaker configured to emit a known waveform in order to test the functionality of the first, second, third, fourth, fifth, sixth, seventh, and eighth microphone assemblies as taught by Mian 2 because it would allow the system to compare the acquired acoustic data to baseline acoustic data previously acquired by the acoustic sensor to detect if a potential problem exists in one or more components of the acoustic sensor (Mian 2 ¶ 65).

Regarding claim 9, Mian 1 discloses the railcar acoustic monitoring system of claim 2, further comprising a first field node system in communication with the first, second, third, and fourth microphone assemblies, the first field node system comprising a first audio analog-to-digital converter (ADC), a first field- programmable gate array (FPGA), and a first central processing unit (CPU), and further comprising a second field node system in communication with the fifth, sixth, seventh, and eighth microphone assemblies, the second field node system comprising a second audio analog-to-digital converter (ADC), a second field-programmable gate array (FPGA), and a second central processing unit (CPU) (See at least ¶ 42, “One or more components (e.g., computing devices) of the computer system 40 can be located, for example, in a local data processing shed, within which is a set of computing devices with appropriate processing software and hardware to perform at least a portion of the data acquisition and/or analysis on the data described herein. The data and/or results of processing may be stored locally or may be sent to a remote location 42, at which one or more additional components of the computer system 40 are located.”), (See at least ¶ 53, “the computer system 40 begins
collecting data with a new wheel 10. In action 62, the computer system 40 can set the band to the first sweep band. In action 64, the computer system 40 can look up the statistics ( e.g., start frequency, sweep interval/increment, end frequency, and/or the like) for the corresponding band and set the start frequency accordingly”).

Regarding claim 10, Mian 1 discloses the railcar acoustic monitoring system of claim 9, wherein the first ARM Field Node is configured to calculate a position of a noise source associated with a wheelset defect of a passing train relative to known positions of the first, second, third, and fourth microphone assemblies, respectively (See at least ¶ 43, “sensors 44 can provide an ability to match specific wheels 10 to specific cars and axles, which can be useful for a variety of purposes, especially for predictive maintenance, as discussed herein”), (See at least ¶ 53, “the collected resonance data can be processed, passed on to a main computing
device for processing (e.g., located at a remote location 42 (FIG. le)), and/or the like, and in action 80, the evaluation and the sweep of the wheel 10 is finished”).

Regarding claim 11, Mian 1 discloses the railcar acoustic monitoring system of claim 9, wherein the second CPU is configured to calculate a position of the noise source relative to known positions of the fifth, sixth, seventh, and eighth microphone assemblies, respectively (See at least ¶ 84, “In these regions, data may be acquired using a microphone of some sort. For example, an embodiment can use a parabolic microphone to gather the resonance data. In this
embodiment, if appropriate diagnostic resonances exist within the broad acoustic region of the spectrum (including those areas above human hearing but within reasonable range of microphonic technology to receive), the resonances may be induced by piezoelectric, electromagnetic, or physical means and the resulting resonances recorded as sound
(acoustic) signals by the parabolic microphone.”), (See at least ¶ 53, “the collected resonance data can be processed, passed on to a main computing device for processing (e.g., located at a remote location 42 (FIG. le)), and/or the like, and in action 80, the evaluation and the sweep of the wheel 10 is finished”).

Regarding claim 12, Mian 1 discloses the railcar acoustic monitoring system of claim 1, wherein the defects comprise at least one of defects of the wheel, bearing, and axle (See at least ¶ 64, “A similar approach is described in U.S. Pat. No. 8,326,582, which is herein incorporated by reference. In the patent, specific faults or flaws of railroad wheel bearings are
detected and identified through the comparison of various features as exemplified by the presence, intensity, and/or absence of specific sorts of signal characteristics in specified bands.”).

Regarding claim 13, Mian 1 discloses the railcar acoustic monitoring system of claim 1, wherein the first outer frame member further comprises a first frame member configured to couple to a first end of the first railroad tie via a first bracket assembly, the first microphone assembly coupled to the first frame member, wherein the second outer frame assembly further comprises a second frame member configured to couple to a second end of a second railroad tie via a second bracket assembly, the second microphone assembly coupled to the second frame member, and wherein the first inner frame assembly is configured to couple to a midsection of the first railroad tie between first and second rails of the railroad track via a third bracket assembly (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”), (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).

Regarding claim 14, Mian 1 discloses the railcar acoustic monitoring system of claim 2, wherein the third outer frame assembly further comprises a third frame member configured to couple to a first end of a second railroad tie via a fourth bracket assembly, the fifth microphone assembly coupled to the third frame member, wherein the fourth outer frame assembly further comprises a fourth frame member configured to couple to a second end of the second railroad tie via a fifth bracket assembly, the sixth microphone assembly coupled to the fourth frame member, and wherein the second inner frame assembly is configured to couple to a midsection of the second railroad tie between first and second rails of the railroad track via a sixth bracket assembly  (See at least ¶ 39, “FIG. la shows two detectors 30, one on each side of the isolated rail segment 14. In an embodiment of the system, two or more detectors 30 can be located on each side of the isolated rail segment 14 and be separated by some distance”), (See at least ¶ 40, “The system is shown including detectors 30 on each side because in many cases the rail 12, 14 may be used in both directions. The exact distances from the isolated rail segment 14 that the wheel detector(s) 30 are to be placed will be variable depending on the precise design and setting of the system.”), (Mian discloses that the system can be placed at any location in at the rail system based on the design and setting of the system. Therefore, it would have been obvious for a person of ordinary skill in the art to place the system at any location of the rail system since the specification does not disclose that the claimed invention solves any problem or is for any particular purpose and it appears that the invention would perform equally well with the system placed at any location at the rail system).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665